Powell, J.
1. The court erred in granting a nonsuit. Moone v. Smith, 6 Ga. App. 649 (65 S. E. 712), and eit.
2. The fact that the plaintiff was himself at the time of his injury engaged in an act violative of the penal laws of this State (in this case, gaming) does not preclude his recovery for damage resulting to him from the negligence of another, provided that his unlawful act did not proximately contribute to bringing about his injury. 29 Cyc. 125; Johnson v. Rome Ry. & Light Co., 4 Ca. App. 742, 745 (62 S. E. 491) ; Norris v. Litchfield, 35 N. H. 271 (69 Am. D. 546).

Judgment reversed.